MINISTERE DE LA RECHERCHE REPUBLIQUE DU CAMEROUN
Paix - Travail - Patrie

SCIENTIFIQUE ET TECHNIQUE

INSTITUT NATIONAL DE CARTOGRAPHIE
BP.157- Tél. 22 29 21- YAOUNDE

DÉPARTEMENT DE CARTOGRAPHIE Yaoundé, Le 22 — 1 - 2001
ET DE LA TELEDETECTION

SERVICE DE LA REDACTION CARTOGRAPHIQUE

AUS

N° AMS/MINRESTANC/DCTISC

ATTESTATION DE MESURE DE SUPERFICIE
Superficie mesurée : 2 500 hectares
Demandeur : ETS ASSENE NKOU
B.P. 394 - DOUALA
Carte (s) de référence : Abong Mbang à 1/200 Ü00
Situation Administrative : Département du Haut - Nyong
- District du Dja
Planimètre utilisé : Coradi 36 891

DESCRIPTION DE LA ZONE FORESTIERE

Le point de base A de l'assiette de coupe N°13 de l'UFA 10 044
sollicitée par le demandeur se trouve sur la route Lomié — Abong Mbang à
500 mètres au nord du passage de la rivière So”. Du point A, en suivant la
droite AB = 25,2 d'azimut 109 grades, on aboutit au point de départ de
l'assiette concernée. Cette assiette de coupe est limitée :

Au Nord, par la droite BC = 1,8 kim d'azimut 100 grades. Le point
C se trouve sur un affluent droit du Dja :

A l'Ouest, par la droite BE = 2,4 kim d’azimut 200 grades. Le point
E se trouve sur un cours d’eau non dénommé. Ensuite, cette limite suit cc
cours d’eau en aval jusqu’au point D se trouvant à son confluent avec
l'affluent du Dja cité au Nord :

Au Sud et à l'Ouest, par le point D et l'affluent cité au nord
jusqu'au point C.

CeLle assiette de coupe couvre une superficie couvre de Deux
milles Cinq Cents Hectares,

La présente attestation lui est délivrée pour servir et valoir ce que de
droit.
UFA 10044 | a
Découpage et convention provisoire

[1 Ufa 10 044
Convention provisoire:
MM Assiette de coupe 1

[| Assiette de coupe 2

IN Assiette de coupe 3
0 8 . 16 Kilomètres

Mindourou, le 29 avril 2002
sous UFA 10044 apr Mise en page
Découpage-ACs(10044)-290402

bb À
S
j 2

à
2? +

X
& |[Y:400337 )
= 4
= = x

X: 343037
37 À
Ÿ k
e

, 3440 ESS p

5 )

AN

à
